DETAILED ACTION
The communication dated 1/26/2022 has been entered and fully considered.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. U.S. Publication 2014/0311189 (henceforth referred to as Im).
As for claim 1, Im teaches a washing machine (paragraph [0032]; Fig. 1: part 100) comprising: a casing (paragraph [0034]; Fig. 1: part 110) having a laundry input hole (paragraph [0035]; Fig. 1), equivalent to the claimed input port, defined at a front surface of casing 110; a tub (paragraph [0034]; Fig. 2: part 132) disposed in casing 110 and configured to receive water, tub 132 having a tub opening that is defined at a front surface of tub 132 (Figs. 2-3); a drum (paragraph [0034]; Fig. 1: part 134) disposed in tub 132; a gasket (paragraph [0032]; Fig. 1: part 120) that has a cylindrical shape connecting the laundry input hole to tub 132 opening; a pump (paragraph [0053]; Fig. 2: part 148) configured to pump water discharged from tub 132 (paragraph [0053]; Fig. 2); a guide pipe that is supported by an inner surface of gasket 120 (paragraphs [0052]-[0053]; Figs. 2-4); an inflow port disposed at the guide pipe and connected to pump 148 (paragraph [0055]; Figs. 2 and 4); and a plurality of nozzles (paragraphs [0053] and [0061]; Fig. 4: parts 125a, 160, and 170) connected to the guide pipe and configured to spray water supplied from pump 148 into drum 134 (paragraph [0053]; Fig. 4).
Im differs from the instant claims in failing to teach that the guide pipe has an annual shape extending along a circumference of gasket 120. However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
As for claim 2, Im further teaches a circulation pipe that connects pump 148 to the inflow port, wherein the inflow port passes through gasket 120 (paragraphs [0052]-[0053], [0061], and [0069]; Fig. 4).
As for claim 3, Im further teaches a connection pipe that extends outwardly from the inflow port and that passes through gasket 120, the connection pipe being connected to the circulation pipe through a lower area of gasket 120, wherein gasket 120 defines an accommodating groove at an upper area disposed above the lower area of gasket 120 (paragraphs [0052]-[0053], [0061], and [0069]; Fig. 4).
As for claim 4, Im further teaches that the guide pipe is disposed at an inner circumferential surface of gasket 120 (paragraphs [0052]-[0053], [0061], and [0069]; Fig. 4).
As for claim 11, Im further teaches that plurality of nozzles 125a, 160, and 170 are arranged at the guide pipe, plurality of nozzles 125a, 160, and 170 comprising: an upper nozzle (paragraph [0061]; Fig. 4: part 125a) located at an upper portion of the guide pipe; a pair of lower nozzles (paragraph [0053]; Fig. 4: parts 160 and 170), equivalent to the claimed lower nozzle, located above the inflow port and below upper nozzle 125a.
Im differs from the instant claims in failing to teach that one of lower nozzles 160 and 170 is an intermediate nozzle located above the other one of lower nozzles 160 and 170 and below upper nozzle 125a. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 18, Im further teaches that the inner surface of gasket 120 faces the tub opening, gasket 120 having an outer surface facing the laundry input hole of casing 110, and wherein the guide pipe is disposed rearward of the inner surface of gasket 120 (paragraphs [0052]-[0053], [0061], and [0069]; Fig. 4).
As for claim 19, Im further teaches a door (paragraph [0035]; Fig. 1: part 118) coupled to casing 110 and configured to open and close the laundry input hole, door 118 being configured to contact the outer surface of gasket 120 based on door 118 being closed (paragraph [0065]; Figs. 1 and 3).
As for claim 20, Im further teaches that the inner surface of gasket 120 defines a passage that receives the guide pipe (paragraphs [0052]-[0053], [0061], and [0069]; Fig. 4).

Allowable Subject Matter
Claims 5-10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711